         Case 1:17-cv-01875-RMC Document 94 Filed 10/15/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 ORGANIC TRADE ASSOCIATION,
        Plaintiff,
        v.                                               Civil Case No. 1:17-cv-01875-RMC

 UNITED STATES DEPARTMENT OF
 AGRICULTURE, et al.,
        Defendants.


              CONSENT MOTION TO RESET DEADLINES BY TWO DAYS


   Plaintiff respectfully submits the following unopposed request to reset the present briefing
deadlines by two days. As grounds counsel states:
1. Washington D.C.’s professional baseball team, the Nationals (“Nats”), began this baseball
   season by losing 31 of its first 50 games.
2. Since that time, due in part to the unflagging support of a certain nine-year old boy closely
   associated with undersigned counsel, the wheels of justice have turned and the team has
   rightfully advanced deep in the baseball playoffs.
3. The nine-year old and counsel wish to continue to stay up late watching baseball and to
   attend tomorrow’s game, if it is necessary. Counsel’s attendance at each is required for
   supervision.
4. A respectful request is submitted to reset the Plaintiff’s date for filing summary judgment
   from October 18, 2019 to October 21, 2019 and to reset Defendants’ Answer and Cross-
   Motion from November 22, 2019 to November 25, 2019. No other date needs resetting.
5. With the consent of the parents and baseball fans at the Department of Justice, this request is
   unopposed.

       Respectfully Submitted:

                /s/ William J. Friedman
               William J. Friedman
               107 S. West St.
               Alexandria, VA 22314

                                                1
Case 1:17-cv-01875-RMC Document 94 Filed 10/15/19 Page 2 of 3



    Tel.: 571.217.2190
    Email: pedlarfarm@gmail.com



    By Email Confirmation
    SERENA M. ORLOFF
    California bar no. 260888
    Trial Attorney, U.S. Department of Justice
    Federal Programs Branch
    20 Massachusetts Avenue, N.W.
    Washington, D.C. 20530
    Room 7336
    (P) 202-305-0167
    (F) 202-616-8470
    serena.m.orloff@usdoj.gov




                                    2
         Case 1:17-cv-01875-RMC Document 94 Filed 10/15/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on October 15, 2019 I filed a copy of this Motion electronically with this

Court and all participants in this case who are registered CM/ECF users will be served via the

CM/ECF system.




                                      /s/ William J. Friedman
                                      Counsel for Plaintiff Organic Trade Association




                                                 3
